Citation Nr: 1741391	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  06-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the left heel.

2. Entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the right heel.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from March 1977 to February 2003.  The Veteran served on active duty in the Persian Gulf from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 and November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded these matters in May 2010 and December 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the left heel and entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the right heel.  Review of the claims file shows that the Veteran was most recently afforded a foot VA examination in January 2013.  Therefore, the Veteran's most recent VA examination for his left and right heel disorder was over four years ago.

Review of the January 2013 VA examination noted that the Veteran had bilateral calcaneal spurs.  The Veteran was not found to have Morton's neuroma, hallux valgus, hammer toes, hallux rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted pain upon palpation of the left Achilles tendon compatible with left Achilles tendinitis.  The Veteran described using crutches constantly because of his foot pain.  X-rays showed degenerative arthritis in both feet.  The examiner opined that the Veteran was unable to work in a type of job that required moderate to prolonged standing or ambulation, and could only work in a sedentary desk-type job.  However, the examiner did not provide an opinion on whether the Veteran's bilateral heel disability was productive of moderate, moderately severe, or severe foot injury.  The Board finds that there was no opinion provided on the severity of the Veteran's bilateral heel disability.  As such, the VA examination is inadequate and an opinion needs to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, in August 2017, the Veteran's representative described how the Veteran used crutches constantly due to her foot pain.  In addition, the Veteran's representative pointed to the January 2013 VA examiner's opinion that found the Veteran unable to work in a type of job that required moderate to prolonged standing or ambulation, as reference to the severity of the Veteran's disability.  Essentially, it was argued that her bilateral heel disabilities continue to be more severe than they have been evaluated.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the January 2013 VA examination is stale as it was conducted over four years ago and there are allegations of increased severity.  Therefore, the Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

In light of the factors noted above, the Board concludes that, in this case, an additional VA opinion is needed to render an informed decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for her calcaneal spurs of the left and right heel since her last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, forward the Veteran's claims file to the January 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the severity of the Veteran's current calcaneal spurs of the left and right heel.  If necessary, schedule the Veteran for another physical examination.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner should specifically opine as to whether the Veteran's calcaneal spurs of the left and right heel is productive of moderate, moderately severe, or severe injury.  The examiner should also comment on the nature and extent of any impairment of social and/or occupational functioning due to the foot condition that would be expected given the degree of severity of the disability found.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




